DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it claims “A program causing a computer to function as…”.  After reviewing the Applicant’s specification it appears that the claimed program is nothing more than a computer program which does not fall under any of the four categories of patent eligible subject matter.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallery (U.S. Pat # 5900849) in view of Yamagishi et al (pub # 20130328928).


an obtaining unit that obtains body information of 5a user; (See at least the abstract, motion detector detects positional changes of the HMD mounted on the user, thus obtaining body information of a user).
and an output control unit that, while virtual reality content is displayed by a display unit, (at least the abstract, visual and/or audible warning is provided to the user via the HMD).
indicating positional relationship between the user and a boundary region of a second real space in which the user 10can act in a first real space in which the user is located, the boundary region having been determined on a basis of the body information of the user, (See at least the abstract, A collision warning system to warn of nearby objects in the physical environment (boundary region).  A motion detector (30,32) detects positional changes of the HMD, which changes are reflected in changes of a displayed image viewpoint, and a comparator stage (38,40) determines whether the movement takes the user into a "prohibited" area (boundary region).). 
Gallery does not specifically disclose causes a sign to be displayed with the sign superimposed on the content.  However Yamagishi et al in at least Fig. 8 and paragraph 0056 discloses a user wearing the head mounted display 100 is playing a role-playing game, using the controller 310 to operate a character and exploring the virtual space. If there is an obstacle ahead of the user on the right, a collapsed cliff 530 will be displayed as a virtual object on the path leading toward the right and a virtual sign saying "Danger" will also be displayed before the path so that the user will not thrust a hand or 

Consider claim 152. Gallery further teaches The information processing device according to claim 1, wherein a degree of danger of each of at least one object located in the first real space is decided on a basis of the body information of the user, (Col. 3 line 60-Col. 4 line 21, a collision detector stage 38 compares the received motion information from the motion detect stage 30 with preset limits stored in a memory 40, the form of the limits will depend on the expected physical situation of the user).
and 20the boundary region of the second real space is determined on a basis of the degree of danger decided for the each of at least one object. (Col. 3 line 60-Col. 4 line 21).

Consider claim 3.  Yamagishi et al further teaches The information processing device according to 25claim 2, wherein the degree of danger of the each of at least one object is decided further on a basis of a result of object recognition of the each of at least one object.  (paragraph 0044, By shooting a moving image, the movement of an object can be detected, so that movable objects, such as humans and animals, can be distinguished from stationary objects, such as desks and ornaments.).

Consider claim 4. Gallery further teaches The information processing device according to claim 3, wherein60 SP368805WO00 the degree of danger of the each of at least one object is decided further on a basis of a kind of the content.  (col. 4 lines 1-2, The form of the limits will depend on the expected physical situation of the user).

Consider claim 55. Gallery further teaches The information processing device according to claim 3, wherein the degree of danger of the each of at least one object is decided further on a basis of information of a scene that is being reproduced in the content.  (col. 4 lines 1-2, The form of the limits will depend on the expected physical situation of the user).

Consider claim 6. Gallery further teaches The information processing device according to claim 3, wherein the degree of danger of the each of at least one object is decided further on a basis of a result of 15action recognition of the user.  (col. 4 lines 7-8, The form of the limits will also be determined by the detected motion available).


Consider claim 8. Yamagishi et al further teaches The information processing device according to claim 3, wherein 25the degree of danger of the each of at least one object is decided further on a basis of whether or not a captured image of the first real space is displayed by the display unit.  (paragraph 0044, An obstacle detecting unit 610 detects an obstacle from an image of the outside world captured by a camera 140 mounted on the head mounted display 100).

Consider claim 9. Yamagishi et al further teaches The information processing device according to claim 3, wherein61 SP368805WO00 the second real space is determined so as to exclude all objects, for which it has been decided that a degree of danger is higher than or equal to a predetermined threshold value, from among the at least 5one object.  (paragraph 0051).

Consider claim 10. Yamagishi et al further teaches The information processing device according to claim 3, wherein a position of the boundary region of the second 10real space is determined with reference to a position of each individual object, for which it has been decided that a degree of danger is higher than or equal to a predetermined threshold value, from among the at least one object. (paragraph 0051).

Consider claim 11. Yamagishi et al further teaches The information processing device according to claim 3, wherein when it has been detected that a part of the user has approached the boundary region of the second real 20space, the output control unit causes a sign indicating the part to be displayed with the sign further superimposed on the content.  (Fig. 8 and paragraph 0056).

Consider claim 12. Yamagishi et al further teaches The information processing device according to 25claim 3, wherein on a basis of a result of estimation whether or not a body (Fig. 8 and paragraph 0056).

Consider claim 13. Yamagishi et al further teaches The information processing device according to claim 12, wherein 5in a case where it is estimated that the body of the user can come in contact with the boundary region of the second real space at the current position of the user, the output control unit causes a sign indicating positional relationship between the boundary region of 10the second real space and the user to be displayed with the sign superimposed on the content, (paragraph 0059).
and in a case where it is estimated that the body of the user cannot come in contact with the boundary of the second real space at the current position of the user, 15the output control unit does not cause a sign indicating positional relationship between the boundary region of the second real space and the user to be displayed by the display unit.  (paragraph 0059, if the distance between the user and an obstacle is greater than the threshold then the sign would not be displayed). 


Consider claim 16. Gallery further teaches The information processing device according to claim 3, further comprising: a deciding unit that decides a degree of danger of the each of at least one object on a basis of the body 20information of the user; (Col. 3 line 60-Col. 4 line 21, a collision detector stage 38 compares the received motion information from the motion detect stage 30 with preset limits stored in a memory 40, the form of the limits will depend on the expected physical situation of the user).
and a determining unit that determines a boundary region of the second real space on a basis of a result of deciding by the deciding unit. (Col. 3 line 60-Col. 4 line 21).

Consider claim 18. Gallery further teaches The information processing device according to claim 3, wherein64 SP368805WO00the display unit is a wearable device worn by the user.  (abstract, HMD).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallery (U.S. Pat # 5900849) in view of Yamagishi et al (pub # 20130328928) as applied to claim 3 above, and further in view of Kon et al (pub # 20160282618).

Consider claim 7. Gallery in view of Yamagishi et al does not specifically disclose The information processing device according to claim 3, wherein the degree of danger of the each of at least one 20object is decided further on a basis of an excitement degree of the user.  However Kon et al in at least paragraphs 0118 and 0119 discloses a VR system capable of determining a state of a user such as body temperature, sweating, pulse, muscle potential, eye potential, brain waves, and the like in order to calculate a level of immersion of a user in a VR environment, thus calculating an excitement degree of a user.  Therefore it would have been obvious to one of ordinary skill in the art to combine 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallery (U.S. Pat # 5900849) in view of Yamagishi et al (pub # 20130328928) as applied to claim 3 above, and further in view of Sawyer et al (pub # 20160124502).


Consider claim 2517. Gallery in view of Yamagishi et al does not specifically disclose The information processing device according to claim 3, wherein the body information of the user includes a height of the user, and/or an arm's length of the user.  However Sawyer et al in at least paragraphs 0031 and 0057 discloses a system of providing warnings to users in a VR environment about potential obstacles wherein the users height could be used to calculate when to warn the user.  Therefore it would have been obvious to one of ordinary skill in the art to combine the invention of Sawyer et al with the invention of Gallery in view of Yamagashi et al in order to provide a more accurate measure of the threat level of potential obstacles in a VR environment for the user. 


Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 2014.  The prior art of record does not teach or render obvious The information processing device according to claim 3, wherein the second real space is determined so as to include at least one of all objects, for which it has been decided that a degree of danger is lower than a 25predetermined threshold value, from among the at least one object, and before a timing in which it is predicted that the body of the user comes in contact with at least one object located in the second real space, the output 30control unit further changes a display mode of a predetermined virtual object in the content.  

Consider claim 15. The prior art of record does not teach or render obvious The information processing device according to claim 3, wherein the second real space is determined so as to 5include at least one of all objects, for which it has been decided that a degree of danger is lower than a predetermined threshold value, from among the at least one object, and when it has been detected that the body of the user 10has come in contact with at least one object located in the second real space, the output control unit further causes a sign indicating the contact to be displayed at a position that is associated with a predetermined virtual object in the content.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KENT W CHANG/           Supervisory Patent Examiner, Art Unit 2624